Citation Nr: 0843600	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  04-33 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $29,736.00, to 
include consideration of whether the debt was properly 
created.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1969 
to March 1973.  

This matter arises from a September 2002 administrative 
decision by the Atlanta Regional Office's Committee on 
Waivers and Compromises (RO), which denied the veteran's 
request for waiver of recovery of an overpayment.

This matter was first before the Board in July 2007, at which 
time it was remanded for additional development, including 
association with the claims file of the Income Verification 
Match (IVM) folder.  In May 2008 the RO advised that the IVM 
file has been destroyed.  In its stead the RO obtained and 
associated with the claims file a Social Security OASDI 
record of the veteran's 1998 income.  Accordingly, the RO has 
substantially complied with the remand.

The issue of whether recovery by VA of an overpayment of 
pension benefits in the calculated amount of $29,736.00 would 
be against equity and good conscience is addressed in the 
REMAND portion of the decision below.


FINDINGS OF FACT

1.  The veteran was substantially at fault in the creation of 
the overpayment of pension benefits in the amount of 
$29,736.00 for failing to affirmatively notify VA that he was 
working.

2.  The veteran did not commit fraud, make an intentional 
misrepresentation, or otherwise act in bad faith in the 
creation of an overpayment of pension benefits in the 
calculated amount of $29,736.00.





CONCLUSIONS OF LAW

1.  An overpayment of pension benefits in the calculated 
amount of $29,736.00 was properly created.  38 U.S.C.A. §§ 
1114(a), 5107, 5313, (West 2002 & Supp. 2008); 38 C.F.R. § 
3.665 (20087).

2.  Waiver of recovery of an overpayment of pension benefits 
in the calculated amount of $29,736.00 is not barred.  38 
U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.963, 1.965(b) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1997, the veteran filed a claim for entitlement 
to service connection for bipolar disorder and a claim for 
nonservice-connected pension benefits.  The veteran reported 
that he last worked in July 1997 and that he had earned 
$25,000 during the twelve-month period preceding the date the 
claim was filed.  

In a rating decision dated in January 1998 the RO denied 
service connection for bipolar disorder but granted 
entitlement to nonservice-connected pension payments 
effective January 1, 1998.  In February 1998 VA advised the 
veteran that pension benefits at the monthly rate of $722.00 
had been approved based on "countable annual income of $0 
from January 1, 1998."  In an undated letter notifying the 
veteran of the grant of pension benefits the RO advised as 
follows:

Your Responsibilities
You should tell us right away if any 
one of the following happens:
*	your income changes
*	you gain a dependent
*	your net worth increases (cash, 
bank accounts, investments, and 
real estate except your home)
*	you move

In a subsequent letter dated February 12, 1998, the RO again 
instructed as follows:

You must notify us immediately if income 
is received from any source other than 
that shown above.  You must also report 
any changes in the income shown above.  
Your failure to promptly tell VA about 
income changes may create an overpayment 
which will have to be repaid.  

In a letter dated December 29, 2000, the RO advised that the 
veteran that he would "not receive an EVR [Eligibility 
Verification Report] form" for that year.  The RO further 
informed as follows:

People with no income (other than their 
VA pension) do not have to complete an 
EVR.  You won't have to fill out the 
form unless your situation changes.

Your Responsibilities
You must still tell VA if you or a 
family member (a spouse or child) begins 
receiving Social Security payments or 
starts getting other income, such as: 
*	earnings
*	interest from bonds or savings
*	pension or other payments from 
anyone
*	money or property you inherit

In June 2001 the RO notified the veteran that it had 
recomputed his 1998 countable income for VA purposes to 
include income in the amount of $21,700.00, which exceeded 
the maximum income allowed by law for 1998 of $8,665.00.  The 
RO then notified the veteran of its intent to terminate the 
veteran's pension benefits effective April 1, 1998.

In an August 2001 letter the RO advised the veteran that his 
pension benefits were terminated effective April 1, 1998, 
based on "additional unearned income of $21,700.00 during 
the year 1998."  In a September 2001 letter, the veteran was 
informed that he owed VA $29,736.00.  The veteran contends 
that the overpayment was not properly created.

For an improper creation of the overpayment, there would have 
to be evidence that the veteran was legally entitled to 
pension benefits despite his change in income in April 1998; 
or, if he was not legally entitled to these benefits during 
this period, then it must be shown that VA was solely 
responsible for the erroneous payment of excess benefits.

"Presumption of regularity" supports the official acts of 
public officers, and in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  See Ashley 
v. Derwinski, 2 Vets. App. 307 (1992) (quoting United States 
v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  While the 
Ashley case dealt with regularity and procedures at the 
Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the 
Court applied the presumption of regularity to procedures at 
the RO level, such as in the instant case.

A veteran who is receiving pension must notify the Department 
of Veterans Affairs of any material change or expected change 
in his circumstances that would affect his entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient acquires knowledge that 
he will begin to receive additional income.  38 C.F.R. § 
3.660(a).

VA audits have determined that the amount that the veteran 
was paid in pension benefits from April 1, 1998, through July 
31, 2001, was $29, 736.00.  These audits show that the 
veteran was paid $722.00 per month from April 1, 1998, to 
November 30, 1998; $731.00 per month from December 1, 1998, 
to November 30, 1999; $749.00 per month from December 1, 
1999, to November 30, 2000; and $775.00 per month from 
December 1, 2000, to July 31, 2001.  These are the amounts 
payable to single veterans who are permanently and totally 
disabled for pension purposes during those periods of time.  
See Veterans Benefits Administration Manual, M21-1, 
Adjudication Procedure, Part I, Appendix B, Changes 27, 31, 
32, 35.  There is no evidence that the original calculated 
overpayment and debt in the amount of $29, 736.00 is 
incorrect.

The veteran argues that he was resident in a VA hospital when 
his VA pension was granted, and that he remained there 
continuously for some months, including during his period of 
employment.  He also argues that he was encouraged by VA to 
seek employment during his residency in the VA facility 
residency, and that VA thus should have known that he was 
working in 1998.  Social Security records confirm taxable 
earnings in 1998 of $21,555.93.  In a statement received in 
November 2001, the veteran reported that he had not worked 
since June 2001.

While the veteran contends that VA should have acted to 
prevent the overpayment since it 1) encouraged him to seek 
employment while he was a resident in a VA facility; 2) 
continued to house him after his acquisition of employment; 
3) and knew that he was also receiving pension payments; the 
aforesaid notices to the veteran clearly instructed that he 
had an affirmative duty to notify VA of any change in income.  
38 C.F.R. § 3.660(a).  Moreover, there is no indication that 
he ever corresponded with VA regarding his employment prior 
to VA's notice to him of the termination of his pension 
benefits in 2001.  His failure to do so leaves him 
substantially at fault in creation of the $29,736.00 pension 
overpayment.  Clearly, VA does not bear sole responsibility 
for failing to take action in 1998 to adjust the veteran's 
compensation benefits.  Since the veteran failed to notify VA 
of his employment/income situation, the Board may not find 
that VA bears sole responsibility with respect to creation of 
the indebtedness of $29,736.00.

As regards the veteran's request for waiver of this debt, 
recovery of an overpayment of pension benefits may not be 
waived where there is an indication of fraud, 
misrepresentation, or bad faith.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b).  Bad faith generally is an unfair or 
deceptive dealing by one who seeks to gain at another's 
expense; there need not be an actual fraudulent intent, but 
merely an intent to seek an unfair advantage with knowledge 
of the likely consequences, and a subsequent loss to the 
Government.  38 C.F.R. § 1.965(b)(2).  

In September 2002 the Committee denied the veteran's request 
for waiver of overpayment on the grounds that the veteran's 
failure to disclose his employment situation was in bad 
faith.  For the reasons that follow the Board finds that the 
veteran did not act in bad faith in creation of the 
overpayment of $29,736.00.  

VA medical records corroborate the veteran's assertions of 
inpatient care in December 1997 and continued residency at a 
VA hospital thereafter.  VA hospital records dated in January 
1998 confirm that the veteran received inpatient psychiatric 
care from December 2, 1997, to December 19, 1997.  These 
records further inform that the veteran was homeless at the 
time of his admission, and advise that the veteran was "to 
start the Substance Abuse Treatment Program on 12/19/97."  
In addition, the veteran reports that he was encouraged by VA 
to seek employment while he was resident in a VA facility, 
and adds that he had been resident in said facility since VA 
pension benefits were granted.  Based on all of the foregoing 
evidence the Board finds the veteran's contention that he had 
no idea that VA was not aware that he was receiving benefits 
that he was not supposed to get to be plausible, and accepts 
the veteran's plea that he did not willfully intend to seek 
an unfair advantage of the government.  Accordingly, the 
Board finds that the veteran's fault in the creation of 
overpaid pension benefits in the amounts of $29,736.00 was 
not due to bad faith.  Consideration for waiver of recovery 
of an overpayment of pension benefits in the calculated 
amount of $29,736.00 is therefore warranted.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  But this waiver claim 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435 
(2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008).  In 
fact, the U. S. Court of Appeals for Veterans Claims  
recently confirmed that the Barger directives regarding the 
lack of application of the VCAA to waiver of debt claims 
includes the specific pension issue here.  Reyes v. 
Nicholson, 21 Vet. App. 370, 379-380 (2007).

Although the VCAA does not apply, the Board sees that the RO 
nonetheless notified the veteran of the relevant statutes and 
regulations in its statement of the case (SOC).  In the 
September 2001 Debt Management Center (DMC) letter to the 
veteran, he was notified of the amount of his debt and 
informed of his appellate rights - including his right to a 
hearing.  He also received information regarding the 
specifics of obtaining a waiver of recovery of this debt.  He 
has not identified any additional evidence that needs to be 
obtained.  He has provided written statements in support of 
his claim.  Accordingly, he has been appropriately notified 
of the governing statutes and regulations and given the 
opportunity to submit any additional evidence he might have 
to support his waiver request.


ORDER

An overpayment of pension benefits in the calculated amount 
of $29,736.00 was properly created, but waiver of recovery of 
this debt is not precluded by a finding of bad faith.  To 
that extent only the appeal is granted.


REMAND

Having found that the veteran did not act in bad faith in the 
creation of an overpayment of pension benefits in the 
calculated amount of $29,736.00, the Board must now consider 
whether recovery of these debts would be against equity and 
good conscious.  

Recovery of an overpayment may be waived if recovery of the 
indebtedness from the payee who received the benefit would be 
against equity and good conscience.  38 U.S.C.A. § 5302; 38 
C.F.R. § 1.963(a).  The equity and good conscience standard 
involves arriving at a fair decision between the obligor and 
the Government.  In making this decision, VA must consider 
the veteran's ability to make restitution of the overpayment 
without seriously impairing his ability to provide himself 
with life's basic necessities.  This determination is made by 
review of periodic financial status reports completed by the 
veteran.  

The veteran avers that he does not have the means to repay 
his overpayment debt.  As the RO has not had the opportunity 
to consider whether recovery of the debt should be waived 
under the principles of equity and good conscience, the 
matter will be remanded.  

The RO should again attempt to obtain current financial 
status information from the veteran.

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Ascertain the veteran's current address 
(see, e.g., recent VA treatment records) 
and then contact the veteran and request 
that he complete financial status reports, 
identifying all dependents, and listing all 
of his monthly income and expenses 
(including unreimbursed medical expenses).  

2.  Adjudicate the issue of whether 
recovery of an overpayment of pension 
benefits in the calculated amount of 
$29,736.00 would be against equity and good 
conscious.  If the benefit sought remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case in accordance with 38 
C.F.R. § 19.31(b)(1) and be given an 
opportunity to respond.  The case should 
then be returned to the Board for appellate 
review, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


